Citation Nr: 0926916	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from October 1965 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  Jurisdiction of the Veteran's 
claim has been transferred to the RO in St. Petersburg, 
Florida.


FINDING OF FACT

The Veteran has service-connected disabilities of such a 
nature and severity that he is currently prevented from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience. 


CONCLUSION OF LAW

The criteria are met for a TDIU.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  However, since 
the Board has determined that entitlement to the benefits 
sought is warranted, any failure to notify and/or develop the 
issue on appeal cannot be considered prejudicial to the 
Veteran. 

II.  The Veteran's Claim for Entitlement to TDIU

The Veteran is seeking a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the  
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability  
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting one extremity will be 
considered one disability.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency, such service-connected 
disabilities render the Veteran unemployable.  38 C.F.R. § 
4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
Veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

The Veteran asserted in his original March 2005 VA Form 21-
8940 that he last worked full time in September 1989, at 
which time he was employed as a corrections officer.  The 
record reflects that he has otherwise been employed in 
accounting and sales.  He has fourteen years of education 
having earned a bachelor's degree in accounting.  He is 
currently service-connected for posttraumatic stress disorder 
(PTSD) at 50 percent disabling, subtalar arthritis of the 
right and left foot at 10 percent disabling for each foot, 
left and right knee degenerative changes at 10 percent 
disabling for each knee, and residuals of shell fragment 
wound of the right thigh, residuals of shell fragment wound 
of the forehead and residuals of laceration of the left palm 
each at zero percent disabling.  These equate to a combined 
evaluation for compensation purposes of 70 percent from April 
18, 2003.  Therefore the Veteran is eligible for 
consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a), and the remaining 
issue is whether he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

The question for consideration is whether the manifestations 
of the Veteran's service-connected disabilities now preclude 
his employment.  For a Veteran to prevail on a claim for a 
total compensation rating based on individual 
unemployability, the record must reflect some factor which 
takes this case outside the norm.  The sole fact that a 
Veteran is unemployed or has difficulty obtaining employment 
is not enough.  The ultimate question is whether the Veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the Veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In September 1989 the Veteran was fired from his job at a 
state penitentiary where he had been employed for 19 years as 
a correctional officer.  He reported at a 1990 VA PTSD 
examination that he was fired because he had been tardy three 
times in a year.  In addition, at his personal hearing he 
testified that he was forced to retire from his job as a 
correctional officer because he was having nightmares and 
flashbacks at work, which were ultimately perceived as him 
sleeping on the job.  Hearing Transcript (Tr.), p. 4.  In 
July 1990, after his job termination, he participated in VA's 
Compensated Work Therapy Program (CWT).  In the record is a 
note of the CWT site supervisor, which indicates that the 
Veteran maintained consistent attendance in the program for 
about three months, when his participation had become 
somewhat inconsistent.  It was recommended that he 
discontinue the program and that he stabilize his emotional 
issues prior to continuing his vocational goals. 

The Veteran testified that through the VA's office of 
vocational rehabilitation he pursued his education and 
eventually attained a Bachelor's of Art degree in accounting.  
He stated that it took seven years to complete the degree 
program due to a lot of medical withdrawal, specifically 
PTSD.  Tr., pp. 4, 5.  He stated that while attending school, 
there were periods when he would shut down totally and 
isolates himself.  He would experience days when he did not 
sleep or would sleep for days and would not eat unless 
someone encouraged it.  Tr., p. 5.  

Upon receiving his undergraduate degree VA's office of 
vocational rehabilitation suggested that he do some volunteer 
work.  He stated that he could not do that because during his 
anniversary period he could not be around people.  Tr., p. 6.  
In 2008, the Veteran was employed for two months performing 
tasks in the areas of accounting and sales.  During that time 
he had problems being around people and with the environment.  
He testified that he would go through periods where he was 
sitting in the office and he would be soaked from sweating 
and he would have to stop working.  Tr., pp. 7, 8, 13.  

The Veteran had PTSD and general medical examinations in July 
2005.  The examiner who performed the general medical 
examination found that the severity of the Veteran's medical 
conditions would not render him unemployable.  However, with 
regard to the Veteran's mental health, the examiner 
referenced the PTSD examination that was performed a few days 
earlier.  The examiner who conducted the PTSD examination 
concluded after a thorough assessment that it was unlikely 
that the Veteran would be able to obtain or maintain gainful 
employment.  He commented that there had been some worsening 
of the Veteran's symptoms and although he had attended some 
school, he had not worked a number of years and it was 
unlikely that he would return to gainful employment.  The 
examiner commented further that given the Veteran's extreme 
social isolation and tendency to not interact with others, 
especially when he is having exacerbation of his PTSD 
symptoms, it is extremely unlikely that he would be able to 
obtain or maintain gainful employment.  

In this case, the Board has considered the fact that Social 
Security Administration (SSA) has concluded the Veteran is 
entitled to disability benefits for its purposes as of June 
1990.  According to the Veteran, SSA determined that he was 
unable to work due to his PTSD.  This statement is also 
consistent with the evidence of record.  The Board finds that 
while this is relevant evidence to be weighed and evaluated, 
it is not dispositive of the issue.  Each agency has its own 
law and regulations to consider in reaching a determination; 
and, as such, a finding of unemployability by SSA is not 
binding on VA.  See, e.g., Faust v. West, 13 Vet. App. 342, 
356 (2000).  

Further, the Board finds that the evidence of record is 
consistent in describing the impact of the Veteran's 
psychiatric disability on his ability to follow a 
substantially gainful occupation.  In this regard, the record 
consistently show that the veteran can not engage in a 
substantially gainful occupation due to service-connected 
disability.  In 1990 the CWT site supervisor recognized the 
Veteran's emotional disorder and recommended that he not 
pursue his vocational goals until such issues were 
stabilized.  The VA PTSD examiner in July 2005 assessed the 
Veteran with a Global Assessment of Functioning (GAF) score 
of 50 which is indicative of serious impairment in social, 
occupational or school functioning.  Also, based on the 
Veteran's PTSD symptoms, it was this examiner's opinion that 
it was extremely unlikely that he would be able to obtain or 
maintain gainful employment.  Although the general medical 
examiner in July 2005 found that the Veteran's medical 
conditions did not render him unemployable he did defer to 
the PTSD examiner's assessment with regard to the Veteran's 
psychiatric disability.

Therefore, based on the above analysis, the Board finds that 
the record as a whole support the conclusion that a TDIU is 
warranted in this matter. 


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


